In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Dutchess County (Hillery, J.), dated October 31, 2002, which granted the motion of the defendants Rhinebeck Central School District and Board of Education of Rhinebeck Central School District for summary judgment dismissing the complaint insofar as asserted against them, and the separate motion of the defendant Board of Cooperative Educational Services of Dutchess County for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
The separate motions for summary judgment dismissing the complaint insofar as asserted against each of the defendants were properly granted. It was not reasonably foreseeable that the actions complained of by the plaintiffs, i.e, allowing the then 17-year-old infant plaintiff to leave the defendants’ premises in the automobile of a fellow student who possessed a driver’s license, would have resulted in his being injured in an automobile collision (see Di Ponzio v Riordan, 89 NY2d 578, 583-584 [1997]; Hanley v East Moriches Union Free School Dist. II, 275 AD2d 389 [2000]; Hurlburt v Noxon, 149 Misc 2d 374 [1990]; Palella v Ulmer, 136 Misc 2d 34 [1987]). Ritter, J.P., Florio, S. Miller and H. Miller, JJ., concur.